Citation Nr: 1704039	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  10-47 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1966 to May 1968.  His military awards and decorations included the Vietnam Service Medal with Bronze Service Star, the Army Commendation Medal with V device, and the Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  By way of background, the Board remanded the case for further development in July 2015.  At that time, the issue of the Veteran's entitlement to service connection for tinnitus was before the Board.  Following the Board's remand, the RO issued a rating decision in October 2015, grating service connection for tinnitus, which constitutes a full award of the benefit sought on appeal with respect to that issue.   AB v. Brown, 6 Vet. App. 35, 39 (1993).  The case has since been returned to the Board for appellate review of the issue of the Veteran's entitlement to service connection for bilateral hearing loss.  

The Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in October 2016.  The Board finds that the VHA opinion is adequate for adjudication purposes as the clinician reviewed the history and provided an opinion supported by a rationale.  Although pursuant to 38 C.F.R. § 20.903(a), the Veteran and his representative must be given notice of the VHA opinion and be afforded a 60 day period to respond, the Board finds that the Veteran has not been prejudiced in this regard in light of the favorable decision that follows, which represents a full grant of the benefits being sought.  See AB, 6 Vet. App. at 39.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.


FINDING OF FACT

The Veteran's current bilateral hearing loss is at least as likely as not the result of an in-service event or injury.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110 1112, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

Law and Analysis

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

As discussed in greater detail below, the Board finds that the evidence of record supports a grant of service connection for bilateral hearing loss.  First, there is evidence of a current disability.  A November 2009 VA examiner diagnosed sensorineural hearing loss, and audiometric testing revealed a hearing loss disability that meets the criteria under 38 C.F.R. § 3.385.  See 38 C.F.R. §§ 3.303(a).  Second, there is evidence of an in-service event, disease, or injury, as the Veteran provided competent and credible lay statements regarding noise exposure in service.  See 38 C.F.R. § 3.303(a); 38 U.S.C.A. § 1154(b); Shedden, 381 F.3d at 1167.  Third, a January 2017 positive nexus opinion indicates that the Veteran's current hearing loss is at least as likely as not related to his military noise exposure.

The Veteran contends that his current bilateral hearing loss is due to his military service.  Specifically, he asserts that he was exposed to noise while firing a wide array of weapons.  Notably, the Veteran states that while in Vietnam, he was exposed to a 105 Howitzer firing battery that shot hundreds of rounds per day, and that the gun section would shoot directly over his head.  See March 2010 Notice of Disagreement.  Moreover, the Veteran states that he noticed a change in his hearing while in service.  Id.  The Board notes that the Veteran's DD-214 reflects that the Veteran was in field artillery, served in Vietnam, and received a Purple Heart.  If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).  Thus, the Board finds that the Veteran has competently and credibly reported in-service noise exposure.

The Veteran was first afforded a VA examination in November 2009.  At that examination, that Veteran reported that his military noise exposure included 105 and 155 artillery.  Further, the Veteran reported that he was a right-shot and that he was not provided with hearing protection during military service.  Notably, he reported that, as a civilian, he did not have any occupational noise exposure.  In that regard, the Veteran reported that he worked in maintenance and that he was not required to wear hearing protection.  The Veteran also denied any recreational noise exposure after military service.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner ultimately opined that the Veteran's hearing loss was not caused by the Veteran's service.  In so finding, the examiner noted that there was no evidence of hearing loss or a significant change in hearing sensitivity during military service.

In a July 2015 remand, the Board found that the November 2009 VA opinion was inadequate to decide the Veteran's claim.  Thus, the Board remanded the claim to obtain an addendum opinion regarding the nature and etiology of the Veteran's bilateral hearing loss. 

In October 2015, the Veteran was provided with a new VA examination.  The examiner opined that the evidence of record did not show that the Veteran's combat noise exposure caused permanent hearing damage.  In so finding, the examiner noted that the Veteran's hearing thresholds were essentially the same on his enlistment examination and separation examination, regardless of whether they were ASA or ISO-ANSI.  The examiner relied on the 2006 Institute of Medicine Report, Noise and Military Service: Implications for Hearing Loss and Tinnitus, finding that there was not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-inducted hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  The examiner further found that, although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it was unlikely that such delayed effects occur.

The Board finds that the October 2015 VA examination is also inadequate to decide the claim.  Specifically, the Board notes that both the November 2009 VA examiner and the October 2015 VA examiner appear to have based their opinions solely on the premise that there was no significant threshold shift from the August 1965 audiogram to the April 1968 audiogram and that the Veteran's audiograms indicated normal hearing in service.  Additionally, the Board notes that neither examiner addressed the Veteran's statement that he noticed a change in his hearing while in service.  Thus, the Board finds that the November 2009 and October 2015 VA examinations are of limited probative value.

As noted in the introduction above, in October 2016, the Board found that a VHA opinion was needed to assist the Board in deciding the Veteran's claim.  In January 2017, a VHA opinion was provided.  In that opinion, an otolaryngologist opined that it was at least as likely as not that the Veteran's bilateral hearing loss had its onset from the noise exposure while in service.  In so finding, the otolaryngologist reviewed the line of research that the Board directed him to consider.  Additionally, the examiner addressed the in-service examinations, the threshold shifts, and the possibility of delayed-onset hearing loss.  

The otolaryngologist stated that the minimal change in the hearing test between August 1965 and April 1968 did not exclude the possibility of the Veteran's hearing loss being related to service.  Indeed, he stated that within neurotology literature there was increasingly greater evidence that noise trauma could directly kill hair cells in the cochlea, making them weaker to future micro traumas and speeding up the degeneration process.  Further, the otolaryngologist stated that the Kujawa et al. line of research had shown that long-term changes do not necessarily correlate to short-term test result.  In fact, while citing the Kujawa et al. line of research, the otolaryngologist stated that in animal models, exposure of young cochleas to noise trauma did not cause significant drops in hearing thresholds in the short term, but led to significant drops in hearing after a long interim period with no further noise trauma.  Thus, the otolaryngologist concluded that the Veteran's hearing loss is at least partially contributable to noise exposure in service.  

In formulating his opinion, the otolaryngologist relied on his own expertise, knowledge, training, and reviewed pertinent medical literature.  In addition, the otolaryngologist supported his opinion with a clear and thorough rationale.  Thus, the Board finds that the January 2017 VHA is of significant probative value, and is the most persuasive opinion on the question of whether there is a nexus between the Veteran's current bilateral hearing loss and his military service.
Based on the foregoing, the Board finds that the most probative evidence shows that the Veteran's current bilateral hearing loss is at least as likely as not related to his service.  Accordingly, service connection is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


